PER CURIAM.
The defendant was tried by jury and convicted of aggravated fleeing and eluding a law enforcement officer. We affirm his judgment of conviction and sentence, finding no fundamental error in the jury instructions given in this case. We further find no error in the denial of the defendant’s motion to suppress his statement, *965because the Miranda warnings given to the defendant in Spanish were identical to those we found to be adequate in Canete v. State, 921 So.2d 687 (Fla. 4th DCA 2006).
GUNTHER, FARMER and TAYLOR, JJ., concur.